PER CURIAM.
Although the plea colloquy seems clear, defendant-appellant Oscar Restrepo moves for postconviction relief, contending that he did not understand the length of the incarceration being imposed and that his plea was therefore involuntary. A claim of involuntary plea must be brought under Florida Rule of Criminal Procedure 3.850, see id. R. 3.850(a), and is subject to a two-year time limitation. See id. R. 3.850(b). As no facts have been shown which would excuse the failure to file within the two-year deadline, the order denying postcon-viction relief is affirmed.